It appearing affirmatively from the record that the judgment overruling the motion for a new trial on which judgment error is assigned here, was not presented within 15 days from the rendition of such judgment on July 22, 1948, but it appearing that the bill of exceptions was presented to the trial judge on August 11, 1948, this court is without jurisdiction to pass upon the assignments of error contained in the bill of exceptions. Ga. L. 1933, p. 290, sec. 1, subsection 42-b. See  Allen v. Hix Green Buick Company, ante.
Dismissed. MacIntyre, P. J., and Townsend, J., concur.
                       DECIDED NOVEMBER 13, 1948.